Citation Nr: 1756209	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO. 12-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to August 1965. He died in May 2013. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for PTSD. After the Veteran's death, the appellant submitted a motion for substitution to continue the appeal to completion. The agency of original jurisdiction (AOJ) has granted the appellant's request for substitution. 8 U.S.C. § 5121A (2012).


REMAND

The Board finds that additional action is required prior to appellate review.

The Veteran filed a claim for PTSD in November 2008. In order to prevail on his claim, the Veteran had to show a current diagnosis of PTSD; credible supporting evidence that the claimed in-service stressor occurred; and medical evidence of a nexus between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2017). 

The evidence of record reflects the Veteran was not diagnosed with PTSD, but that he was diagnosed with other psychiatric disorders. A November 2008 letter from a physician diagnosed the Veteran with depression and anxiety. In a May 2009 VA examination, the Veteran was diagnosed with an anxiety disorder. However, that examiner did not offer an opinion as to whether the diagnosed anxiety disorder is etiologically related to the Veteran's service.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that although a claim identifies only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by that claim. Here, given the other psychiatric diagnoses of record, and in accordance with the ruling in Clemons, the claim for service connection for PTSD must be broadly construed to encompass a claim for service connection for any acquired psychiatric disorder, to include PTSD, depression, and anxiety. 

Because the question of whether a disability such as depression, anxiety, or any other psychiatric disorder is related to the Veteran's service is a medical question requiring expertise, and because the May 2009 VA examiner failed to provide such an opinion, it is necessary for the Board to remand this issue for a medical opinion. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records of the Veteran's psychiatric treatment at the San Juan VAMC from 2002 through 2008.

2. Refer the Veteran's claims file, and a copy of this remand, to a qualified VA medical professional who shall determine the diagnosis and etiology of any psychiatric disorder found to be present prior to the Veteran's death in August 2013. 

The examiner must identify each psychiatric disorder experienced by the Veteran. For each such disorder found to be present, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then, readjudicate the claim on appeal. If any decision is adverse to the appellant, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



